Citation Nr: 0417459	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) including as secondary to service-
connected disability.

2.  Entitlement to service connection for dysthymic disorder, 
to include as secondary to service-connected disability.  

3.  Entitlement to service connection for detached retina of 
the left eye.  

4.  Entitlement to an increased evaluation for supraorbital 
headaches, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for macular 
degeneration of the left eye, currently evaluated as 30 
percent disabling. 

6.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1973 
to August 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2000 the RO denied entitlement to increased 
evaluations for migraine headaches and residuals of a right 
wrist fracture.

In November 2001 the RO granted entitlement to an increased 
evaluation of 30 percent for migraine headaches effective 
February 22, 2001, affirmed the denial of entitlement to an 
increased (compensable) evaluation for residuals of a right 
wrist fracture, and denied entitlement to an evaluation in 
excess of 30 percent for macular degeneration of the left 
eye.

In April 2003 the RO denied entitlement to service connection 
for dysthymic disorder to include as secondary to service-
connected macular degeneration of the left eye and pulsating 
supraorbital headaches, service connection for PTSD and 
detached retina of the left eye, increased evaluation for 
macular degeneration of the left eye, and a TDIU.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  

The Board observes that the veteran's initial claim for 
service connection for PTSD was as directly related to 
service, and this was the issue that was adjudicated by the 
RO in an April 2003 rating action.  In June 2003, he stated 
that his PTSD was related to his service-connected vision 
loss.  This is construed as a claim for secondary service 
connection for PTSD and thus in essence, the veteran has one 
claim for service connection based on different theories of 
entitlement.  These are not separate claims.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997); See also Schroeder V. 
West, 212 F.3d. 1265, 1267 (Fed Cir 2000) (Holding that a 
direct service connected claim went hand-in-hand with an 
Agent Orange claim, where both claims were based on the same 
disability).  Thus the issue is accordingly characterized as 
reported on the title page of this decision.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in November 2003.

In support of his claims after the file was forwarded to the 
Board for appellate review, the veteran submitted, without 
waiver, additional evidence that has not been initially 
reviewed by the RO.

The veteran seeks service connection for PTSD to include as 
secondary to service-connected disability, service connection 
for dysthymic disorder to include as secondary to service-
connected disability, service connection for detached retina 
of the left eye, increased evaluation for pulsating 
supraorbital headaches, increased evaluation for macular 
degeneration of the left eye, and a TDIU.  

The veteran has reportedly received recent treatment at three 
VA facilities.  In an April 2004 letter sent to the RO, he 
responded to an RO letter requesting information on medical 
evidence that would help substantiate his claims.  He noted 
that records for his treatment at three VA facilities 
extended into 2004.  The most recent VA treatment records in 
the file are dated in 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facilities, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2003), as regards requesting medical 
records from Federal facilities.  

The Board also notes that the veteran has claimed service 
connection for dysthymic disorder, to include as secondary to 
service-connected disability, and for a detached retina of 
the left eye.  The veteran was examined by VA in February 
2003.  The examiner found that the veteran had dysthymia not 
likely the result of service.  No opinion was offered as to 
whether it was at least as likely as not that the diagnosed 
dysthymia was related to a service-connected disability.  



In addition, the veteran underwent a VA general medical 
examination in February 2003.  While the examiner found 
macular degeneration, the examiner did not discuss whether 
the veteran had a detached retina of the left eye and if so, 
the etiology of such disability.  

The record contains diagnoses of PTSD as well as other 
psychiatric disorders.  The RO has not had the opportunity to 
address the secondary service connection issue for PTSD, and 
thus appellate review of this issue at this time is not 
appropriate.  This issue, which is part of the claim for 
service connection for PTSD, must be remanded to the RO for 
consideration.   

In adjudicating a TDIU claim, the Board may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's service-connected 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  

In Friscia, the CAVC specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Hence, the 
RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities (pulsating 
supraorbital headaches, macular degeneration of the left eye 
and residuals of a fracture of the right navicular) in and of 
themselves, render him unable to obtain or retain 
substantially gainful employment.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD, dysthymic disorder, 
and detached retina of the left eye since 
service, and his service-connected 
headaches and macular degeneration of the 
left eye during the course of the appeal.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  Of particular 
interest are VA outpatient treatment 
records from the John Cochran VAMC in St. 
Louis, the Jefferson Barracks VAMC in St. 
Louis and the VAMC in St. Charles, 
Missouri, from 2002 to date.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  The veteran should be scheduled for 
VA psychiatric, neurological, 
ophthalmological, and orthopedic 
examinations by appropriate medical 
specialists including on a fee basis if 
necessary to evaluate his service-
connected disabilities, and to determine 
the etiology of his claimed a detached 
retina of the left eye, his claimed PTSD, 
and his dysthymic disorder.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

a.  On neurological examination for the 
service-connected migraine headaches, the 
examiner should describe the frequency, 
duration and severity of the veteran's 
attacks.  

b.  The eye examiner should note the 
visual acuity of the veteran's eyes, both 
the service-connected left eye and the 
nonservice-connected right eye.  In 
addition, the examiner should note if the 
veteran has a detached retina of the left 
eye, and if so, the etiology of such 
disorder, to include whether it is at 
least as likely as not that the disorder 
is related to service or to a service-
connected disability.  

c.  The orthopedic examiner should 
evaluate the veteran's service-connected 
residuals of a fracture of the right 
navicular to include if there is nonunion 
or malunion.  Any functional impairment 
due to the service-connected disability 
should be noted.  Range of motion of the 
forearm should be noted in degrees.  
d.  The psychiatric examiner should 
examine the veteran and offer a diagnosis 
pertaining to his psychiatric complaints.  
The examiner should indicate the etiology 
any diagnosed psychiatric disability, 
including dysthymic disorder and/or PTSD, 
if either disability is found.  The 
examiner should indicate whether it is as 
least as likely as not that any diagnosed 
disorder is related to service or to any 
service-connected disability. 

e.  The neurological, eye, and orthopedic 
examiners must offer an opinion with 
complete rationale as to the 
employability of the veteran due to the 
impact solely of his service-connected 
disabilities.  

Each examiner must offer complete 
rationale for all opinions given and 
conclusions drawn.  

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

11.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal, 
to include adjudicating the issue of 
entitlement to secondary service 
connection for PTSD.  

On the secondary service connection 
issues, the VBA AMC must consider the 
findings in Allen v. Brown, 7 Vet. App. 
439, 448 (1995), regarding aggravation of 
a disability by a service-connected 
disability.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


